Title: To George Washington from Brigadier General James Mitchell Varnum, 29 December 1777
From: Varnum, James Mitchell
To: Washington, George



Sir
Camp [Valley Forge] Decr 29th, 1777.

I inclose your Excellency two Certificates from Doctor Rush. The Absurdity of the one, recommending more than three Hundred Miles March, for a lame Fifer; The dangerous Contents of the other, tending to discourage the Troops, & cause Tryumph in the Enemy, should a similar one fall into their Hands, induced me to trouble your Excellency in this Way. I have this Gentleman’s Recommendations crouding upon me in such great Profusion, that I am led to believe his Humanity will be exerted to his utmost, to prevent the two Evils by him pointed out. I should be happy to receive your Excellency’s Directions, whether any, & what Regard, should be paid to his Applications; And am respectfully, your very humble & obdt Servt

J. M. Varnum

